Supreme Count
OF
Nevapa

(O) 947A cee

IN THE SUPREME COURT OF THE STATE OF NEVADA

SFR INVESTMENTS POOL 1, LLC, A No. 82771
NEVADA LIMITED LIABILITY
COMPANY, 2
Appellant, r LL E i

VS.

MARCHAI B.T., A NEVADA BUSINESS NOV 16 2022

TRUST, mEAeesH Sse
Respondent/Cross-Appellant. CLERIZDE def COURT

pvp LOLA
vs. [BEPany CLERK
WYETH RANCH COMMUNITY
ASSOCIATION,
Cross-Respondent.

SFR INVESTMENTS POOL 1, LLC, No. 83175
Appellant,

vs.

MARCHAI B.T.,
Respondent.

 

 

 

 

 

 

 

ORDER OF AFFIRMANCE

These are consolidated appeals from a district court judgment
and postjudgment order after remand in a real property action. Highth
Judicial District Court, Clark County; Elizabeth Goff Gonzalez, Judge. We
review a district court’s legal conclusions following a bench trial de novo,
but we will not set aside the district court’s factual findings unless they are
clearly erroneous or not supported by substantial evidence.! Wells Fargo
Bank, N.A. v. Radecki, 134 Nev. 619, 621, 426 P.3d 593, 596 (2018).

In 9352 Cranesbill Trust v. Wells Fargo Bank, N.A., 136 Nev.
76, 81, 459 P.3d 227, 232 (2020), we held that payments made by a

homeowner can cure the default on the superpriority portion of an HOA lien

 

1Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted in this appeal.

ZL Boor

 

 

 
Supreme Court
OF
NEVADA

(O) ITA cB

such that the HOA’s foreclosure sale would not extinguish the first deed of
trust on the subject property.2, We also held in Cranesbill Trust that
whether a homeowner’s payments cured a superpriority default depends
upon the actions and intent of the homeowner and the HOA. /d. at 80-81,
459 P.3d at 231.

In applying Cranesbill Trust following a remand from this
court,? the district court found that the HOA applied the homeowner's
payments to the assessments comprising the superpriority portion of the
lien. We conclude that substantial evidence supports this finding. Radecki,
134 Nev. at 621, 426 P.3d at 596. Although an employee of the HOA’s
management company testified that the HOA applied the homeowner's
payments to the most recent assessments first such that the payments did
not cure the default on the superpriority len, documentary evidence
contradicted that testimony. We will not disturb the district court's
weighing of that evidence. Quintero v. McDonald, 116 Nev. 1181, 1183, 14
P.3d 522, 523 (2000) (refusing to reweigh evidence on appeal). Thus,
consistent with Cranesbill Trust, the district court correctly determined
that the homeowner's payments cured the superpriority default such that
the foreclosure sale did not extinguish the first deed of trust. Based on this
conclusion, we need not address the district court’s equitable analysis. And

although SFR argues that it is protected as a bona fide purchaser, we have

 

2We decline SFR Investments Pool 1, LLC’s invitation to reconsider
Cranesbill Trust.

3SFR Invs. Pool 1, LLC v. Marchai B.T., No. 74416, 2020 WL 1328985
(Nev. Mar. 18, 2020) (Order Vacating Judgment and Remanding).

 

 

 
Supreme Court
OF
Nevapa

iO) 19478 Be

previously rejected a similar argument.’ Bank of Am., N.A. v. SFR Invs.
Pool 1, LLC, 134 Nev. 604, 612-13, 427 P.3d 113, 121 (2018).

Based on the foregoing, we
ORDER the judgment of the district court AFFIRMED.®

Dore

Parraguirre

Arend gy

Stiglich ates

 

 

cc: Chief Judge, Eighth Judicial District
Department 11, Eighth Judicial District
Thomas J. Tanksley, Settlement Judge
Hanks Law Group
Lipson Neilson P.C.
David J. Merrill, P.C.
Eighth District Court Clerk

 

4In its cross-appeal, Marchai raises arguments that only need to be
considered if we do not affirm the district court’s judgment. As we are
affirming, we do not address those arguments. And although SFR also
appealed from a postjudgment order regarding the retaxing and settlement
of costs, it presents no argument regarding that order such that we
necessarily affirm it.

5The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.